ACCEPTED
                                                                                          03-15-00423-CV
                                                                                                  7479727
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    10/21/2015 3:13:12 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                       IN THE THIRD COURT OF APPEALS

                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                                 NO. 03-15-00423-CV                    AUSTIN, TEXAS
                                                                  10/21/2015 3:13:12 PM
                     STAR OPERATIONS, INC.                            JEFFREY D. KYLE
                              AND                                          Clerk
        GREAT AMERICAN INSURANCE COMPANY OF NEW YORI(
                           Appellants
                               vs.
                         DIG TECH, INC.
                            Appellee

                    Appealed from the 22n Judicial District Court
                              Caldwell County, Texas

     APPELLANTS' AND CROSS-APPELLANT'S JOINT MOTION
   TO EXTEND RESPECTIVE DEADLINES TO FILE INITIAL BRIEFS

TO THE HONORABLE COURT OF APPEALS:

      Appellant/Cross-Appellee Star Operations, Inc. ("Star"), Appellant/Cross-

Appellee Great American Insurance Company of New York ("GAIC"), and

Appellee/Cross-Appellant Dig Tech, Inc. ("Dig Tech") file this Joint Motion for

Extension of time to file their respective initial briefs pursuant to TEX. R. APP.

38.6(d). In support hereof, all parties assert the following:

       1.    This motion is filed within the 15-day period to file a motion to

extend the time to file the parties' respective initial briefs.

      2.     All parties agree to this motion.




{C1197934.DOCX:2}                       Page    11
        3.   The Court may grant an extension of time under Texas Rule of

Appellate Procedure 10.5(b).

        4.   The current deadline to file the parties' respective initial briefs is

November 2, 2015. Appellants and Cross-Appellant each request an additional 20

days to file their respective initial briefs, extending the time until November 22,

2015.

        5.   Appellants Star and GAIC need an extension to allow the trial court

Reporter to ·supplement the Repmier' s Record, which is currently incomplete.

During the course of finalizing their brief, Appellants' counsel discovered that

pages 68 and 69 were missing from DX-119 (Facilities Concession Agreement)

that was admitted in its entirety in the trial court below. It is presumed that the

omission of pages 68 and 69 was simply an inadvertent copying error on the part of

the Reporter. As reflected in the letter attached hereto as Exhibit "1," counsel for

Appellants have requested that the Reporter supplement the Reporter's Record to

include the missing pages. Cross-Appellant is unopposed to the requested

supplementation. (Exhibit 2, Rule 11 Agreement).

        6.   Appellants request a 20-day extension of time to file their initial brief

to allow the Reporter to supplement the record with the missing pages 68 and 69 of

DX-119.




{C1197934.DOCX:2}                     Page   12
       7.     Cross-Appellant requests a reciprocal 20-day extension of time to file

their initial brief so the pmties' initial briefs will be due on the same day.

Appellants are unopposed to this reciprocal extension.

       8.     There have been no previous extensions requested or granted.

                                      PRAYER

       FOR THE FOREGOING REASONS, Appellants and Cross-Appellant

request that the Court: ( l) extend Appellants' deadline to file their initial brief to

November 22, 2015; and (2) extend Cross-Appellant's deadline for filing its initial

brief to November 22,2015.


                                        Respectfully submitted,


                                                                    900




                                        . . tchaux cobranscomb c.com
                                        Clinton W. Twaddell, III
                                        SBN 2407153 7
                                        ctwaddell@branscombpc.com

                                        ATTORNEYS FOR APPELLANTS AND
                                        CROSS-APPELLEES                         STAR
                                        OPERATIONS, INC. AND GREAT
                                        AMEruCAN INSURANCE COMPANY
                                        OF NEW YORK


{C1197934.DOCX:2}                     I' " ~~ ,,   I3
                                      By: ~~~----r-~T-----~-

                                      Brian . Melton
                                      Texas State Bar No. 24010620
                                      Chanler A. Langham
                                      Texas State Bar No. 24053314
                                      1000 Louisiana Street Suite 51 00
                                      Houston, TX 77002-5096
                                      Telephone: (713) 651-9366

                                      ATTORNEYS FOR APPELLEE AND
                                      CROSS-APPELLANT DIG TECH, INC.



                      CERTIFICATE OF CONFERENCE

       I certify that I have conferr-ed with Chanler Langham by email, and the
parties agree to the relief requested in this motion.



                                      Clinton W. Twaddell III


                         CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been forwarded to counsel of record in
accordance with the applicable Tex. R. Civ. P. as listed below on this the _ _ day
ofOctober, 2015.

Brian Melton
Chanler A. Langham
SUSMAN GODFREY L.L.P.
1000 Louisiana Street Suite 5100
Houston, TX 77002-5096


                                      James H. Robichaux


{C11979 34.DOCX:2}                   Pa g e   14
                                       SUSMAN GODFREY L.L.P.

                                       By:
                                       Brian D. Melton
                                       Texas State Bar No. 24010620
                                       Chanler A. Langham
                                       Texas State Bar No. 24053314
                                       1000 Louisiana Street Suite 5100
                                       Houston, TX 77002-5096 .
                                       Telephone: (713) 651 ~9366

                                       ATTORNEYS FOR APPELLEE AND
                                       CROSS-APPELLANT DIG TECH, INC.



                      CERTIFICATE OF CONFERENCE

       I certifY that I have conferred with Chanler Langham by email, and the
parties agree to the relief requested in this motion.


                                          CM~t~Ji~t~
                                       Clinton W. Twaddell Ill


                         CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been forwarded to cou.nsel of record in
accordance with the applicab le Tex. R. Civ. P. as listed below on this the.1/s-t day
of October, 2015.

Brian Melton
Cl1anler A. Langham
SUSMAN GODFREYL.L.P.
1000 Louisiana Street Suite 51 00
Houston, TX 77002-5096




{C1197934.DOCX:2}
                                        VEIUFICATION

STATE OF TEXAS                 §

COUNTY OF NUECES               §

         BEFORE ME, the undersigned a uthority, on thi s day personally appeared JAMES H.

ROBICHAUX, who being by me first duly sworn upon his oath deposed und stated the

following:

         "My name is James H. Robichaux. I am the attorney of record in the trial court below for

the Appellants and am the lead eoLmsel on appeal for Appellants Star Operations, Inc.     J   have

read the foregoing Motion for extension of time to fil e Appellants' Brief and state
                                                                            ·-- -- -
statements contained in paragraph 5 are within my pers01




       SWORN AND SUBSCRIBED T                          ME, which \:o.1 itness my hand and seal of

office, by the said JAMES H. ROBICHAUX on theJ/ Sf day of October, 20l5.


(SEAL)
                                                                 fk>~




{C1197934.DOCX:2}                          rav,c IS
              EXHIBIT # 1

LETTER TO COURT REPORTER DATED   10/19/15
 RE: SUPPLEMENTAL REPORTER'S RECORD
                             B IZ A N S C 0 1Vl B :p                                               c
                                                                                                                     46147-0104
                                                                                                                                      I
                                                                                                                                      i
                                                                                                                                      r
                                                                                                                                      I
                                                                                                                                      i
                                                       October 19,2015
                                                                                                                                      !
                                                                                                                                      f
                                                                                                                                      f
  Ms. Aisha K.. White-Thompson
  Official Court Reporter 4 21st District Court
  1703 South Colorado, Suite 1317
  Lockhart, Texas 78644
  Via Electronic Mail and Federal Express

            Re:       Cause No. 12-0-337; Dig Tech, Inc. v. Star Operations, et. al.; In the 22ud Judicial
                      District Court, Caldwell County Texas; appeal fil ed, No. 03-15-00423-CV in the
                      Third Comt of Appeals, July 10, 2015

  Dear Ms. White-Thompson:

          We represent the Defendant, Appellant and Cross-Appellee, Star Operations, Inc., in tl1is
  case. In reviewing Volume 33 of the Reporter's Record you prepared, it came to our attenpon
  that pages 68 and 69 of Defendant's Exhibit 119 were omitted from the record.

         Attached to this letter are pages 68 and 69 of Defendant's Exhibit 119. I am forwarding
  to you via Federal Express a complete copy of DX-19 as it was offered and admitted into
  evidence, including pages 68 and 69. Pursuant to Texas Ru1e of Appellate Procedure 34.5(c)(1),
  Star Operations requests that you prepare, certify and file a supplemental clerk's record
  containing the missing pages 68 and 69.

            As always, should your office have any questions, please do not hesitate t o let us know.




                                                            Cif:::t~JI~pr
                                                                ~~dell,
                                                             Clinton W.                    III

  legs
  Enclosmes
  Cc via electronic mail:
         Chanler Langham
         Star Operations, Inc.
         GAIC
                                                              EXHIBIT

                                                      I       J I
, {C ll97375.DOCX:l}

 802 N. Carancahua , Stc. 1900, Corpus C hristi,T X 7840 t - 00.\6j P: 3(,·1- 8!\6- 3800 1°: 36 1 --8!ln~3lS05j www.br;mscombpc.com
  and Facility Manag~ment Pl~n and (c) to Verify the Independent Engineer's. proper performan9e
  of its responsibilities and obligatrons. TxDOT shall conduct such activity in accordance with
  Developer's safety procedures and manuals, qlld in a. manner that does not unreasonably
  interfere with normal cpnstructiori activity or normal operation and maintenance of the Facility.
                    .                                                                      .
                    9.3.2.2      Refer to Section 22.2 for TxDOT's rights to audit Developer an~:f its
 . Contractors. Developer acknowledges and agrees that TxDOT will have the right to audit,
   monitor and ir1spect the Independent Engineer and its compliance. with Good Industry Practice:
   and its responsibilities and obligations under the lndepend~:mt Engineer Agre.ement.     ·

       .            9.3.2.3        TxDOT will not conduct formal prior reviews of Desfgn Documents
  ex~ept 'to the extent necessary or advisable to comply with FHWA requirements or unless
  TxDOT                     ARTICLE 10. CONTRACTING AND LABOR PRACTICES

 10.1     Disclosure of Contracts and Contractors

         ·10.1.1 . Developer shall provide TxDOT a.nd the Independent Engineer with a list of all
. Contract9, the Contractors thereunder, guarantees of l"all ·   .
  Cohtracts and records regarding · Contracts, inCluding amendments and supplements. to Key
  Contracts and guarantees thereof; provided, however, that Developer may provide access
  theretq by ~epositing unredacted copies in the Intellectual Property Escrow as provided in
  Section 22.5.

         1·0.1 .2 ·Within five days after Developer enters into a definitive agreement with any
 Contfador, Developer shall notify TxDOT irt wri~ing of the name, address, phone number and
 authorized representative of such Contractor.               ·

 10.2     Responsibility for·Work, ·Cont~actors and Employees

         10.2.1    Developer shall retain or cause to be retained only Contractors 'that are
 qualified, experienced and capable ih the performance of the portion of ·th~ Work assigned.
 Developer shall a_ssure that each Contractor has at the time of execution of the ContraCt, and
.maintains at all times during PE?rformance of the assigne.d Work, all licenses required by
 applicable Laws.                                       ·                          ·
                                              .               .
         10.2.2 The retention of Contractors b.y Developer will not relieve Developer of" its
  responsibilities hereunder or fo.r the quality of the Work or materials or services provided by it.
  Developer will at all times be held fully .respo'nsible· to T)\DOT for' the. a·qtions, omissions,
· negligence, willful miscondu.ct, or breach of applicable Law or contract by· Contractors..

        · 10.2.3    Each Contract shall Include· terms and conditions sufficient to ensure.
 compliance by the Contractor with the requirements. of the FCA Doquments, and shall include
 those terms that are specifically required by the . FCA Documents to be included therein
 Including, to the extent applicable, those set forth In Exhiolt 8.

         1Q.2.4· Nothing in this Agreement will create any contractual relat[onship between
 TxDOt .and any Contractor. No Contract entered into by or under Developer shall impose· any
 obligation or liability upon TxDOT to any Contractor or any of its employees.

         10.2,5     Developer shall supervise and be fully responsible for the actions, omissions,
 negligence, willfl,ll misconduct, or breach .of applicable Law or contract by any member or
 employee of Developer or any Developer-Related· Entity, its though all . such individuals were
 direc~ly employed by. Developer.

 10.3     Key Contracts; Contractor Qualific~tions

          10.3.1   Use of and Change in Key Contractors

         Developer shall retain, employ and utilize the'firms and organizations specifically listed
 in the Facility Management Plan to fill the corresponding Key Contractor positions listed therein.
 Developer shall not terminate any Key Contract with a KE?Y Contractor, or permit or suffer any

 TEXAS DEPARTMENT OF TRANSPORTATION                -69-                            EXECUTION VERSION
 SH 130 Segments 5 and 6                                              FACILITY CONCESSION AGREEMENT
· 3248~9_'12.DOC
            EXHIBIT#2

        RULE 11 AGREEMENT
RE: SUPPLEMENTAL REPORTER'S RECORD
                                BRANSCOMB                                                     PC
C linton W. Twaddell, III
D irect Dial: (5 12)735-7809
Email: ctwad de ll@branscombpc.com


                                                                                                                  46147.0104

                                                         October 21, 2015


        VIA ELECTRONIC MAIL
        Chanler A. Langham
        SUSMAN GODFREY LLP
        1000 Louisiana Street, Suite 51 00
        Houston, Texas 77002-5096

                Re:        Cause No . 03-15-00423, Star Operations, Inc. and Great American
                           Insurance Company of New York vs. Dig Tech, Inc., pending before the
                           Third Court of Appeals, Austin, Texas

        Dear Chanler:

                Please allow your signature in the space provided below to indicate your agreement that
       Dig Tech does not oppose Star and GAIC's request to supplement the reporter' s record with the
       attached pages 68 and 69 of the Facility Concession Agreement w hich was admitt ed in evidence
       at trial as Defendants' Exhibit 119.


                                                               Respectl'ully,

                                                              ftu. and Facility Manag~ment Plan and (c) to verify the Independent Engineer's. proper performan(::e
 of Its responsibilities and obligations. TxDOT shall conduct such activity In accordance with
 Developer's safety .proce'dures and manuals, :;Jnd In a. manner that does not .unreasonablY
 Interfere with normal cpnstruction activity or normal operation and maintenance of the Facility.

                   9.3.2.2     Refer to Section 22.2 for TxDOT's rights to audit Developer an~:f its
 Contractors. Developer acl                             ARTICLE 10. CONTRACTING AND LABOR PRACTICES

      10.1    Disclosure of Contract$ and Contractors

             ·10.1.1 . Developer shall provide TxDOT a.nd the Independent Engineer with a list of all
      Contract~?, the Contractors thereunder, guarantees of Key Contracts and. the guarantors
.·    thereunder with each monthly report . required under this AgreBment or the Technical'
      Requirements. ·oeveloper shall allow TxDOT and th~ lndeperiae·nrEnglileer ready access to air ·
      Contracts and records regarding · Contracts, indudin'g amendments and supplemel')ts. to Key            I .
      Contracts and guarantee's thereof; provided, however, th